 



EXHIBIT 10.18

AMENDMENT NO. 5 (PFAL)

     Amendment (this “Amendment”) dated as of March 31, 2004 among FirstCity
Financial Corporation (the “Borrower”), the financial institutions which are
party to the Loan Agreement hereinafter referred to (each a “Lender” and
collectively, the “Lenders”) and Bank of Scotland acting through its New York
branch (“BOS”), as Agent for the Lenders under such Loan Agreement (in such
capacity, the “Agent”), to the Term Loan and Revolving Credit Agreement dated as
of December 12, 2002, as amended by Amendment No. 1 thereto described in a
certain Agreement dated as of March 24, 2003 among the Borrower and BOS in its
capacity as the Agent and a Lender under the Loan Agreement, by Amendment No. 2
and Consent No. 2 dated as of April 29, 2003, by Amendment No. 3 and Consent
No. 4 thereto dated as of May 2, 2003 and by Amendment No. 4 dated June 30, 2003
(said Term Loan and Revolving Credit Agreement as so amended, the “Loan
Agreement”).

W I T N E S S E T H :

     WHEREAS, the parties desire to make the certain amendments to the Loan
Agreement set forth herein, including amending the Term Loan facility provided
therein to make it into a revolving facility (despite leaving the title of such
facility unchanged and leaving the pre-existing Revolving Credit Loan facility
in place);

     NOW THEREFORE, it is agreed:

     1. Definitions. All the terms used herein which are defined in the Loan
Agreement (including, to the extent any such terms are to be amended by this
Amendment, as if such terms were already amended by this Amendment, unless the
context shall indicate otherwise) shall have the same meanings when used herein
unless otherwise defined herein. All references to Sections in this Amendment
shall be deemed references to Sections in the Loan Agreement unless otherwise
specified.

     2. Effect of Amendment. As used in the Loan Agreement (including all
Schedules and Exhibits thereto), the Notes and the other Loan Documents and all
other instruments and documents executed in connection with any of the
foregoing, on and subsequent to the Amendment Closing Date (as hereafter
defined), any reference to the Loan Agreement shall mean the Loan Agreement as
amended hereby.

     3. Amendments. On and subject to the terms hereof, upon the occurrence of
the Amendment Closing Date:

     (a) Annex 1 of the Loan Agreement is hereby amended by

          (i) adding a definitions of “Applicable Distribution Percentage”, and
“Applicable Portfolio Percentage” and “Tranche Limit” as follows:

 



--------------------------------------------------------------------------------



 



“Applicable Distribution Percentage” shall mean, on any date of determination,
(i) if the aggregate outstanding principal amount of the Loans on such date as a
percentage of the “Total Equities” of all PFAL Portfolio Entities, as set forth
in the latest certificate delivered pursuant to Section 7.1(e)(ii), does not
exceed 65%, then 65% and (ii) otherwise, 100%. (Each certificate delivered
pursuant to Section 7.1(e)(ii) will calculate the “Total Equities” of the PFAL
Portfolio Entities separately from any other entities.)

“Applicable Portfolio Percentage” shall mean, with respect to the Acquisition
Price of any Asset Pool the percentage of outstanding shares of stock,
membership interests, or partnership interests (as the case may be) or, in the
case of a non-U.S. entity, similar equity interests, or, in the case of a
Greenwich Capital PFAL Portfolio Entity, subordinated notes, issued to FC
Commercial by the PFAL Portfolio Entity acquiring such Asset Pool.

“Tranche Limit” — Section 2.1(a).

       (ii) deleting the definitions of “Applicable Borrowing Percentage”,
“Asset Pool Prepayment Amount”, “Collection Period” and “Collections” in their
entireties and substituting, in lieu thereof, respectively, the following:

“Applicable Borrowing Percentage” shall mean (x) 90% until June 30, 2004;
(y) 85% from July 1, 2004 until June 30, 2005 and (z) 80% from and after July 1,
2005.

“Asset Pool Prepayment Amount” for any Asset Pool in respect of any Payment Date
shall mean the sum of (I) the Applicable Distribution Percentage of the FC
Percentage of the amount by which (A) Collections in respect of that Asset Pool
(including amounts received in respect of any asset that constituted part of
such Asset Pool which was sold to an REO Affiliate) during the most recently
ended calendar month exceeds (B) the amount of Permitted Portfolio Expenses in
respect of such Asset Pool which during such period were expended or retained
(excluding any such Permitted Portfolio Expenses expended or retained during any
previous month) and, in the case of Leveraged Asset Pool, excluding any such
Permitted Portfolio Expenses which were excluded from the computation, in clause
(y) of the definition of “Collections”, of the gross aggregate amount received
during such period by such Asset Pool, plus (II) to the extent not constituting
Extraordinary Transaction Proceeds, any proceeds of transfer of any Equity
Interests issued by the PFAL Portfolio Entity owning such Asset Pool to FC
Commercial and the FC Percentage of any proceeds of transfer of any Equity
Interests issued by any REO Affiliate thereof formed in respect of such Asset
Pool or otherwise holding any assets which at any time were part of such Asset
Pool or collateral for any such assets (it being understood that no reference to
any transfer of Equity Interests issued by any PFAL Portfolio Entity or REO
Affiliate shall be construed to affect or modify any prohibition thereof or
requirement for the obtaining of any consent relating thereto) or, in the case
of the sale of any Equity Interests issued to FC Commercial by any PFAL
Portfolio Entity with more than one Asset Pool, the share of such proceeds of
the sale of such Equity Interests allocable to such Asset Pool (such share as
among

2



--------------------------------------------------------------------------------



 



different Asset Pools as determined by the Agent in its discretion, whether on
the basis of the relative sizes of different Asset Pools, the relative amounts
of Tranches of Term Loans made in respect of different Asset Pools, the relative
Asset Pool NPV Percentages of different Asset Pools or otherwise ); plus
(III) to the extent not constituting Extraordinary Transaction Proceeds, the
Applicable Distribution Percentage of any other amounts received by or on behalf
of such PFAL Portfolio Entity or any REO Affiliate thereof or, if such PFAL
Portfolio Entity owns more than one Asset Pool, such portion of such other
amounts which the Agent determines is allocable to such Asset Pool (such share
as among different Asset Pools as determined by the Agent in its discretion,
whether on the basis of the relative sizes of different Asset Pools, the
relative amounts of Tranches of Term Loans made in respect of different Asset
Pools, the relative Asset Pool NPV Percentages or otherwise).

“Collection Period”, with respect to a Payment Date, shall mean the calendar
month preceding the month in which such Payment Date occurs.

“Collections” of an Asset Pool for any applicable period shall mean (x) in the
case of an Asset Pool other than a Leveraged Asset Pool, the gross aggregate
amount received during such period on account of such Asset Pool by or on behalf
of the PFAL Portfolio Entity owning such Asset Pool (including, in addition,
amounts received by any REO Affiliate of such PFAL Portfolio Entity formed in
respect of such Asset Pool and any amounts otherwise received by any REO
Affiliate of such PFAL Portfolio Entity on account of assets which at any time
were part of such Asset Pool or collateral therefor ) and (y) in the case of a
Leveraged Asset Pool, the gross aggregate amount received during such period on
account of such Asset Pool by or on behalf of the PFAL Portfolio Entity owning
such Asset Pool (including, in addition, amounts received by any REO Affiliate
of such PFAL Portfolio Entity formed in respect of such Asset Pool and any
amounts otherwise received by any REO Affiliate of such PFAL Portfolio Entity on
account of assets which at any time were part of such Asset Pool or collateral
therefor, and including amounts received on account of such Asset Pool prior to
the commencement of such period which were paid to or for the benefit of such
PFAL Portfolio Entity during such period), excluding (in the case of this clause
(y)) amounts which were paid directly to the Permitted Portfolio Company
Creditor of such PFAL Portfolio Entity under an Approved Portfolio Leverage
Arrangement with respect to such Asset Pool or amounts which were remitted to
such Creditor, in either case pursuant to the requirements of such Approved
Portfolio Leverage Arrangement, which, in any such case, have not been released
by such Creditor to (or for the benefit of) such PFAL Portfolio Entity (and/or
any REO-PFAL Affiliate thereof), plus such additional amount (if any) which was
available to be released to or for the benefit of such PFAL Portfolio Entity
(and/or REO-PFAL Affiliate thereof) during such period under such arrangements
(whether or not such additional amount was in fact so released) minus, in each
case, the amounts received during such period by or on behalf of such PFAL
Portfolio Entity constituting Extraordinary Transaction Proceeds allocable to
such Asset Pool (as reasonably determined by Agent based on information provided
by Borrower or, if the Agent determines that no such allocation

3



--------------------------------------------------------------------------------



 



would be supported by such information, as reasonably allocated (whether on a
ratable basis or otherwise) by the Agent).

          (iii) adding a definition “Dollar Equivalent” as follows:

“Dollar Equivalent” shall mean, on any date of determination, with respect to
any amount in any Euros, the equivalent in Dollars of such amount, determined by
the Agent using the Exchange Rate with respect to such Euros then in effect.

          (iv) adding to the end of clause (i) of the definition of “Eligible
PFAL Entity”, the following:

provided that, notwithstanding the foregoing, in the case of a Greenwich Capital
PFAL Portfolio Entity, FC Commercial may own 100% of the Subject PFAL Entity’s
capital so long as Greenwich Capital Financial Products Inc. makes subordinated
loans to such entity in an amount equal to the subordinated loans made to such
entity by FC Commercial and provided further that, notwithstanding the
foregoing, in the case of an Asset Pool consisting of assets originated in
France, FC Commercial may indirectly own such Equity Interests through a United
Kingdom trust.

          (v) deleting the definition of “Eurodollar Interest Determination
Date” in its entirety and substituting, in lieu thereof, the following:

“Eurocurrency Interest Determination Date” shall mean the date as of which LIBOR
is determined, which shall be two Business Days prior to the commencement of a
Eurocurrency Interest Period.

          (vi) deleting the definition of “Eurodollar Interest Period” and
substituting, in lieu thereof, the following:

“Eurocurrency Interest Period” shall mean, with respect to each Eurocurrency
Loan, the interest period applicable pursuant to Section 3.10 hereof.

          (vii) deleting the definition of “Eurodollar Loan” and substituting,
in lieu thereof, the following:

“Eurocurrency Loan” shall mean a Loan during any period that it bears interest
determined by reference to LIBOR.

          (viii) adding a definition of “Euros” as follows:

“Euros” shall mean the single currency of the European Union as constituted by
the Treaty on the European Union.

          (ix) adding a definition of “Eurosublimit” as follows:

4



--------------------------------------------------------------------------------



 



“Eurosublimit” shall mean, as to each Lender, the amount of Euros equivalent to
the amount set forth opposite its name on Schedule 2.1 under the heading
“Eurosublimit” as such may from time to time be reduced or terminated pursuant
to Section 2.8(b), Section 9 or any other Section of the Agreement.

          (x) adding a definition of “Exchange Rate” as follows:

“Exchange Rate” shall mean with respect to Euros on a particular date, the rate
at which Euros may be exchanged into Dollars in London on a spot basis, as set
forth on the display page of the Reuters System applicable to Euros two Business
Days prior to such date as reasonably determined by the Agent. In the event that
such rate does not appear on any Reuters display page, the Exchange Rate with
respect to Euros shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Agent and the Borrower or, in the absence of such agreement, such Exchange Rate
shall instead be determined by reference to the Agent’s spot rate of exchange
quoted to prime banks in London in the London interbank market where its foreign
currency exchange operations in respect of Euros are then being conducted, at or
about noon, local time, two Business Days prior to such date for the purchase of
Dollars with Euros, for delivery on a spot basis; provided, however, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted and no other methods for determining the Exchange Rate can be determined
as set forth above, the Agent may use any reasonable method it deems applicable
to determine such rate, and such determination shall be conclusive absent
manifest error.

(xi) adding a definition of “Greenwich Capital PFAL Portfolio Entity” as
follows:

“Greenwich Capital PFAL Portfolio Entity” – Section 2.1(a).

          (xii) deleting the definition of “LIBOR” and substituting, in lieu
thereof, the following:

“LIBOR” shall mean, for each Eurocurrency Interest Period, (x) the per annum
rate of interest at which U.S. Dollar or Euro deposits in the amount of the
outstanding principal balance of the Loan are or would be offered for such
Eurocurrency Interest Period in the London interbank market at 11:00 A.M. London
time two Business Days prior to the start of such Eurocurrency Interest Period
as published by the British Bankers’ Association as the “Interest Settlement
Rate” for such period by (y) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including without limitation any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
the United States in respect of Eurocurrency funding or liabilities.

          (xiii) deleting the definition of “Permitted Portfolio Expenses” and
substituting, in lieu thereof, the following:

5



--------------------------------------------------------------------------------



 



“Permitted Portfolio Expenses” with respect to an Asset Pool during any calendar
month or Collection Period shall mean the Portfolio Protection Expenses which
are currently budgeted (pursuant to a budget previously provided to the Agent)
for such Asset Pool and described in the most recently delivered Portfolio
Protection Expense Report to the extent that such Portfolio Protection Expenses
do not constitute Challenged Portfolio Protection Expenses and only if such
Portfolio Protection Expenses do not constitute Excess Portfolio Protection
Expenses and there are no other Excess Portfolio Protection Expenses.

          (xiv) deleting the definition of “PFAL Portfolio Entity” and
substituting, in lieu thereof, the following:

“PFAL Portfolio Entity” shall mean (x) any Portfolio Entity-Post AE formed after
the Effective Date for the purpose of investing in notes, bonds or other
evidences of indebtedness and in connection with the acquisition by which of an
Asset Pool Term Loans have been made to Borrower or requested to be made to
Borrower and (y) any Secondary Obligor listed on Schedule I to Amendment No. 5
to this Agreement .

          (xv) adding a definition of “Step-Up Percentage” as follows:

“Step-Up Percentage” shall mean, (a) in the event that (i) the Lenders shall
have temporarily waived any condition set forth in Section 6B to the making of
Term Loan and required the Borrower to satisfy such condition within a certain
period of time after the advance of such Term Loan (such period of time not to
exceed fifteen (15) days with respect to an Asset Pool consisting of US assets
or thirty (30) days with respect to an Asset Pool consisting of European assets)
and (ii) the Borrower shall not have satisfied such condition within such time
period, 1% until all such conditions are satisfied and (b) at any other time,
0%.

          (xvi) adding the words “and Euros” after the word “Dollars” in the
definition of “Business Day”.

          (xvi) adding the words “and Euros” after the word “Dollars” in the
definition of “CFCCA-P Business Day”.

     (b) Schedule 2.1 of the Loan Agreement is hereby amended and restated in
its entirety to read as set forth on Exhibit A hereto.

     (c) Section 2.1 of the Loan Agreement is hereby amended by deleting clause
(a) thereof and substituting, in lieu thereof, the following:

               (a) Subject to the terms and conditions set forth herein, each
Lender severally agrees, at any time and from time to time during the Commitment
Period (Term) to make one or more loans in Dollars or Euros to the Borrower
(each a “Term Loan” and collectively, the “Term Loans”) in an aggregate
outstanding principal amount for all such Term Loans not exceeding the amount of
its Term Loan Commitment, provided that the aggregate outstanding principal
amount in Euros of Term Loans made by such Lender in Euros shall not exceed the
Eurosublimit set forth opposite the name of such

6



--------------------------------------------------------------------------------



 



Lender on Schedule 2.1. Subject to the terms of this Agreement, during the
Commitment Period (Term), the Borrower may borrow, repay and reborrow the Term
Loans. Unless otherwise provided herein, all Term Loans denominated in Euros
shall be made, maintained and continued as Eurocurrency Loans. The borrowings
from the Lenders pursuant to this Section 2.1(a) shall be (1) in an aggregate
outstanding principal amount (aggregating Term Loans then being requested with
Term Loans currently outstanding) not to exceed the Total Term Loan Commitment
then in effect; (2) made from each Lender pro rata on the basis of the Term Loan
Commitment of such Lender; provided, that in no event shall the aggregate
principal amount of Term Loans (or the Dollar Equivalent thereof) made in
respect of the acquisition by a PFAL Portfolio Entity of any Asset Pool exceed
the lowest (such lowest amount, with respect to any Tranche, being herein
referred to as the “Tranche Limit”) of (x) the Total Term Loan Commitment then
in effect minus the aggregate principal amount of Term Loans then outstanding;
(y) the Applicable Portfolio Percentage of the Acquisition Price for such Asset
Pool and (z) (i) the product of the Applicable Borrowing Percentage of the
“Total Equities” of all PFAL Portfolio Entities, as set forth in the certificate
delivered pursuant to Section 7.1(e)(ii) and Section 6B.4(d) minus (ii) the
aggregate principal amount of Term Loans then outstanding; and (3) used by
Borrower solely (x) to make advances to FC Commercial evidenced by the FC
Commercial (PFAL) Pledged Note, the full amount of which advances are used by FC
Commercial (as more fully set forth in other portions of this Section 2, in
Section 6B and in other Sections of this Agreement) to make a contribution to
the capital of a PFAL Portfolio Entity in connection with such PFAL Portfolio
Entity’s acquisition of an Asset Pool and (y) if requested by Borrower in the
Notice of Borrowing for such Term Loans, to pay the Utilization Fee in respect
of the Term Loans made pursuant to clause (x) (the Term Loans included in each
such borrowing by Borrower in respect of an Asset Pool, together with any
borrowing of the Utilization Fee in respect thereof, being referred to herein as
a “Tranche” of Term Loans, each borrowing of Term Loans in respect of an Asset
Pool (and related Utilization Fee) constituting a different Tranche of Term
Loans distinct from each other Tranche (or borrowing) of Term Loans (and any
related Utilization Fee) borrowed in respect of any other Asset Pool), and
provided further that, notwithstanding the provisions of clause (3) of the
foregoing proviso, FC Commercial may use the proceeds of borrowings to make
subordinated loans to any PFAL Portfolio Entity which is limited partnership to
which Greenwich Capital Financial Products Inc. will be providing senior debt (a
“Greenwich Capital PFAL Portfolio Entity”) so long as Greenwich Capital
Financial Products Inc. makes subordinated loans in an equal amount to such
Greenwich Capital PFAL Portfolio Entity and the rights to payment of such
subordinated loans by FC Commercial are pledged as security for the Loans
hereunder, and provided further that, notwithstanding the provisions of clause
(3) of the foregoing proviso, in the case of an Asset Pool consisting of assets
originated in France, FC Commercial may use the proceeds of borrowings to make a
contribution to a United Kingdom trust which will in turn make a contribution to
the capital of a PFAL Portfolio Entity in connection with such PFAL Portfolio
Entity’s acquisition of such Asset Pool, and provided further that

                         (i) [reserved];

7



--------------------------------------------------------------------------------



 



                         (ii) in no event shall the aggregate outstanding
principal amount of Term Loans (or the Dollar Equivalent thereof) under this
Agreement (after giving effect to all pending requests for Loans) exceed the
amount by which $77 million exceeds the aggregate principal amount of loans
outstanding under the Amended and Restated Agreement;

                         (iii) the aggregate outstanding principal amount (after
giving effect to all pending requests for Term Loans) of Term Loans (or the
Dollar Equivalent thereof) in respect of Asset Pools-NL shall not exceed
$11,250,000; and

                         (iv) the aggregate outstanding principal amount of Term
Loans (or the Dollar Equivalent thereof) in respect of Asset Pools acquired from
Non-US Sellers shall not exceed $22,500,000.

     (d) Section 2.2 of the Loan Agreement is hereby amended by deleting clause
(a) thereof and substituting, in lieu thereof, the following:

          (a) Whenever the Borrower desires to utilize the Term Loan Commitments
hereunder, it shall deliver to the Agent a Notice of Borrowing not later than
11:00 a.m., Closing Office Time, on the third Business Day preceding the date of
the proposed borrowing of Term Loans, which Notice of Borrowing shall, among
other items, (A) specify (i) the Portfolio Entity-Post AE to whose capital FC
Commercial will contribute the proceeds of the Loans; (ii) the Asset Pool to be
acquired by such PFAL Portfolio Entity; (iii) the date of the proposed borrowing
(which shall be a Business Day during the Commitment Period (Term) (each, a
“Borrowing Date”); (iv) if such Borrowing Date is a Payment Date, whether such
Loans shall constitute Base Rate Loans or Eurodollar Loans (if not specified or
if such date is not a Payment Date, Base Rate Loans shall be deemed to have been
requested); (v) the currency in which the Term Loan will be borrowed; (vi)the
total amount of such borrowing (which shall be in a minimum amount of 100,000
units of the relevant currency equal to or greater than an amount the Dollar
Equivalent of which is $100,000 and integral multiples of 100,000 units of
relevant currency in excess thereof and shall not exceed the Tranche Limit for
the related Asset Pool (rounded downward to the nearest 100,000 units of
relevant currency); and (vii) the amount, if any, of the Utilization Fee in
respect of such Borrowing requested to be borrowed, and (B) certify that (x) the
Borrower delivered the Final Asset Pool Acquisition Certificate in respect of
such Asset Pool not later than ten Business Days before the Borrowing Date
specified in such notice and that all information set forth in Asset Pool
Acquisition Certificate (as revised through the Final Asset Pool Acquisition
Certificate and as further revised to the extent permitted by Section 6B.4)
remains true and correct and (y) on or prior to the date of such Notice of
Borrowing, Borrower has delivered to the Agent a Final NPV Pool Certificate in
respect of such Asset Pool, provided that, notwithstanding the provisions of
clause (A)(i), FC Commercial may use the proceeds of borrowings to make
subordinated loans to a Greenwich Capital PFAL Portfolio Entity so long as
Greenwich Capital Financial Products Inc. makes like subordinated loans to such
Greenwich Capital PFAL Portfolio Entity and the rights to payment of such
subordinated loans by FC Commercial are pledged as security for the Loans
hereunder, and provided further that, notwithstanding the provisions of clause
(A)(i), in the case of an Asset Pool consisting of assets originated in France,
FC Commercial may

8



--------------------------------------------------------------------------------



 



use the proceeds of borrowings to a make contribution to a United Kingdom trust
which will in turn make a contribution to the capital of a PFAL Portfolio Entity
in connection with such PFAL Portfolio Entity’s acquisition of such Asset Pool.
Without the consent of the Agent, Borrower shall not be entitled to make
borrowings under the Term Loan Commitments more than twice in any calendar month
and not more than once during any ten Business Day period.

     (e) Section 2.4 of the Loan Agreement is hereby amended by deleting
paragraph (h) thereof in its entirety and substituting “Reserved” therefore .

     (f) Section 2.6 of the Loan Agreement is hereby amended by deleting such
Section and substituting, in lieu thereof, the following:

          2.6 Voluntary Prepayments of Term Loans. Borrower may, upon not less
than three CFCCA-P Business Days prior written notice to the Agent (which notice
the Agent shall promptly transmit to the Lenders in writing or by telephone,
confirmed as soon as possible thereafter in writing) prepay the Term Loans in
whole at any time, or from time to time in part in amounts of 250,000 units of
the relevant currency equal to or greater than an amount the Dollar Equivalent
of which is $250,000 (and, if greater, in integral multiples of 50,000 units of
the relevant currency), and without premium (subject to Section 3.9) or penalty;
provided that at the time of any such prepayment of the Term Loans, Borrower
shall pay all interest accrued on the principal amount of such prepayment.
Prepayments pursuant to this Section 2.6 shall be applied (ratably as among
Lenders holding the Loans to which applied) to such Tranches of Term Loans and
in such order as the Borrower may at the time in writing direct or, if no such
direction is given, as determined by the Agent. All notices pursuant to this
Section 2.6 and Section 2.7 shall be irrevocable and result in the principal
amount of Loans specified therein becoming due and payable on the prepayment
date specified therein.

     (g) Section 2.8 of the Loan Agreement is hereby amended by adding to the
end of clause (b) thereof the following sentence:

          If the Term Loan Commitment of any Lender is reduced pursuant to this
Section 2.8(b), there shall be a proportionate reduction of the Eurosublimit of
such Lender.

     (h) A new Section 2.10 shall be added as follows:

          2.10 Currency of Payments

     Except to the extent otherwise provided herein, all payments of principal
and interest on (i) Eurocurrency Loans, (ii) Base Rate Loans and (iii) under
corresponding Notes to be made by any Borrower shall be made in the currency of
the applicable Loan for which payment is being made, in immediately available
funds, to the Agent.

(i) A new Section 2.11 shall be added as follows:

          2.11 Currency Fluctuations, etc.

9



--------------------------------------------------------------------------------



 



                    (a) Not later than 1:00 p.m., New York City time, on each
Borrowing Date and each Payment Date, the Agent shall (i) determine the Exchange
Rate as of such Borrowing Date if at such time there are outstanding
Eurocurrency Loans denominated in Euros and (ii) give notice thereof to the
Lenders and to the Borrower. The Exchange Rate so determined shall become
effective on the first Business Day immediately following the relevant Borrowing
Date or Payment Date (a “Reset Date”) and shall remain effective until the next
succeeding Reset Date.

                    (b) Not later than 5:00 p.m., New York City time, on each
Reset Date, the Agent shall (i) determine the Dollar Equivalent of the
Eurocurrency Loans in Euros then outstanding (after giving effect to any
Eurocurrency Loans to be made or repaid on such date) and (ii) notify the
Lenders and the Borrower of the results of such determination.

                    (c) If on any Reset Date, the Dollar Equivalent of the
aggregate principal amount of Term Loans outstanding exceeds the aggregate
principal amount of the Term Loan Commitment, then the Borrower shall, within
three Business Days after notice thereof from the Agent, prepay (in either Euros
or Dollars as selected by the Borrower) Term Loans in an aggregate amount such
that, after giving effect thereto, the Dollar Equivalent of all such Term Loans
shall be equal to or less than such aggregate amount of Term Loan Commitment.

     (j) Section 3.1 of the Loan Agreement is hereby amended by deleting such
Section and substituting, in lieu thereof, the following:

          3.1 Rate of Interest

          (a) Subject to the provisions of Section 3.3 hereof, the Borrower
agrees to pay interest in respect of the unpaid principal amount of the Loans
from the date such Loans are made until maturity (whether by acceleration or
otherwise) at the following rates of interest: (i) Eurocurrency Loans, at a rate
per annum equal to the sum of 3.5% plus the Step-Up Percentage in excess of
LIBOR for the Eurocurrency Interests Period then in effect and (ii) Base Rate
Loans, at a rate per annum equal to the sum of 1% plus the Step-Up Percentage in
excess of the Base Rate, such rate to change as and when the Base Rate shall
change.

          (b) Loans (provided that such Loan was made in Dollars) which are made
on a date other than a Payment Date shall constitute Base Rate Loans until
converted in accordance with Section 3.11.

     (k) Section 3.10 of the Loan Agreement is hereby amended by deleting clause
(f) thereof and substituting, in lieu thereof, the following:

          (f) The Borrower shall not be permitted to maintain as Eurocurrency
Loans any Tranche of Loans or for Revolving Credit Loans if the outstanding
amount of such Tranche or of the Revolving Credit Loans to be maintained as
Eurocurrency Loans is less than 1,000,000 units of the relevant currency equal
to or greater than an amount the Dollar Equivalent of which is $100,000 or an
integral multiple of 100,000 units of the relevant currency in excess thereof.

10



--------------------------------------------------------------------------------



 



     (l) Section 3.11 of the Loan Agreement is hereby amended by deleting such
Section and substituting, in lieu thereof, the following:

          3.11 Conversions. Borrower shall have the option to convert, on any
Payment Date, all or any portion of a Tranche of Term Loans (provided that such
Term Loan was made in Dollars) or Revolving Credit Loans from Base Rate Loans to
Eurocurrency Loans or from Eurocurrency Loans to Base Rate Loans; provided that
(i) after giving effect to any such conversion the amount of such Tranche
outstanding as a Eurocurrency Loans shall be an amount equal to $1,000,000 or an
integral multiple of $100,000 in excess thereof and the amount thereof
outstanding as Base Rate Loans shall be an amount equal to not less than
$20,000; and (ii) unless the Majority Lenders specifically agree in writing, no
conversion to Eurocurrency Loans shall be permitted at any time that a Default
or Event of Default exists. Each such conversion shall be effected by Borrower
giving the Agent written notice thereof (a “Notice of Conversion”) on or prior
to 11:00 a.m. (Closing Office time) at least three Business Days prior to a
Payment Date, specifying the amount of Loans to be converted, whether the Loans
to be converted are Term Loans or Revolving Credit Loans and, if Term Loans, the
Tranche of Loans to which such conversion relates.

     (m) Section 4.2(b) of the Loan Agreement is hereby amended by deleting
“1/4” in the fourth line and substituting, in lieu thereof, “3/8.”

     (n) Section 6B.2(a) of the Loan Agreement is hereby amended by adding the
following at the end thereof:

          provided that, notwithstanding the foregoing, in the case of a
Greenwich Capital PFAL Portfolio Entity, FC Commercial may own 100% of the
Subject PFAL Entity’s capital so long as Greenwich Capital Financial Products
Inc. makes subordinated loans to such entity in an amount equal to the
subordinated loans made to such entity by FC Commercial, and provided further
that, notwithstanding the foregoing, in the case of an Asset Pool consisting of
assets originated in France, FC Commercial [and any such Third Party Investor]
may make contributions to a United Kingdom trust which will in turn make a
contribution to the capital of the Subject PFAL Entity.

     (o) Section 6B.3 of the Loan Agreement is hereby amended by adding the
following at the end thereof:

          provided that, notwithstanding the foregoing, in the case of a
Greenwich Capital PFAL Portfolio Entity, FC Commercial may use the proceeds of
such loans to make subordinated loans to such entity in an amount equal to the
subordinated loans made to such entity by Greenwich Capital Financial Products
Inc., and provided further that, notwithstanding the foregoing, in the case of
an Asset Pool consisting of assets originated in France, FC Commercial may use
the proceeds of such loans to make a contribution to a United Kingdom trust
which will in turn make a contribution to the capital of a Subject PFAL Entity
in connection with such Subject PFAL Entity’s acquisition of such Asset Pool.

     (p) Section 6B.4 of the Loan Agreement is hereby amended by adding the
following at the end thereof:

11



--------------------------------------------------------------------------------



 



          (d) A certificate of the type delivered pursuant to Section 7.1(e)(ii)
showing, on a pro forma basis, the “Total Equities” of all PFAL Portfolio
Entities after giving effect to the acquisition of the related Asset Pool shall
have been delivered to the Agent not less than 10 Business Days prior to the
Borrowing Date of such Term Loans.

     (q) Section 8.3 of the Loan Agreement is hereby amended by deleting
paragraph (iv) thereof and substituting, in lieu thereof, the following:

          (iv) (A) subordinated debt of a Greenwich Capital PFAL Portfolio
Entity to FC Commercial and Greenwich Capital Financial Products Inc. and
(B) Indebtedness of a PFAL Portfolio Entity, incurred under Approved Portfolio
Leverage Arrangements on the day that such PFAL Portfolio Entity acquires an
Asset Pool, in a principal amount not in excess of (x) 75% (or, such higher
percentage, if any, approved by the Agent in writing with respect to a
particular Asset Pool) of the lower of (i) the Acquisition Price of such Asset
Pool and (ii) the Net Present Value of such Asset Pool, or (y) such principal
amount which, when added to the principal amount of the Tranche of Term Loans
made in respect of the acquisition of such Asset Pool (less any Utilization Fee
amount included therein) plus the full amount then or thereafter contributed to
the capital of such PFAL Portfolio Entity by any holder of Equity Interests
therein other than FC Commercial (and other than any such amount thereafter
contributed to the capital of such PFAL Portfolio Entity in respect of the
subsequent acquisition of a different Asset Pool and, in the case of a Greenwich
Capital PFAL Portfolio Entity, the amount of any subordinated loans made to such
entity by Greenwich Capital Financial Products Inc.), would not result in the
sum of such principal amount of Indebtedness of such PFAL Portfolio Entity plus
the principal amount of such Tranche of Term Loans and the amount of such
contributions to capital (or such subordinated loans) exceeding the lower of
(i) the Acquisition Price of such Asset Pool and (ii) the Net Present Value of
such Asset Pool (it being agreed that a PFAL Portfolio Entity shall not
contract, create, incur, assume or suffer to exist any Indebtedness other than
Indebtedness under Approved Portfolio Leverage Arrangements incurred in respect
of the acquisition by it of any Asset Pool on the AP Funding Date for such Asset
Pool in accordance with the above provisions of this clause (iv) and, in the
case of a Greenwich Capital PFAL Portfolio Entity, subordinated debt to
Greenwich Capital Financial Products Inc. and FC Commercial);

     (r) Section 8.10(a) of the Loan Agreement is hereby amended by adding the
following at the end of the first sentence thereof:

          and (iii) in the case of an Asset Pool consisting of assets originated
in France, investments in a United Kingdom trust which in turn makes a
contribution to the capital of a PFAL Portfolio Entity in connection with such
PFAL Portfolio Entity’s acquisition of such Asset Pool

     (s) Section 8.13 of the Loan Agreement is hereby amended by adding the
following after clause (x):

12



--------------------------------------------------------------------------------



 



          and (xi) for subordinated loans to a Greenwich Capital PFAL Portfolio
Entity in an amount equal to the subordinated loans made to such entity by
Greenwich Capital Financial Products Inc.

     (t) Section 8.17 of the Loan Agreement is hereby amended by adding the
following at the end thereof:

          Notwithstanding any of the provisions of this Section 8.17 to the
contrary, (x) in the case of a Greenwich Capital PFAL Portfolio Entity, FC
Commercial may use the proceeds of the related Term Loans to make subordinated
loans to such entity in an amount equal to the subordinated loans made to such
entity by Greenwich Capital Financial Products Inc. and (y) in the case of an
Asset Pool consisting of assets originated in France, FC Commercial may use the
proceeds of borrowings to a contribution to a United Kingdom trust which will in
turn make a contribution to the capital of a PFAL Portfolio Entity in connection
with such PFAL Portfolio Entity’s acquisition of such Asset Pool.

     (u) Section 8.29 of the Loan Agreement is hereby amended by deleting
paragraph (a) thereof and substituting, in lieu thereof, the following:

          Subject to Section 8.21(b) in the case of Extraordinary Transaction
Proceeds, the Borrower shall each calendar month (i) cause each PFAL Portfolio
Entity and each REO-PFAL Affiliate to distribute to FC Commercial (as a Dividend
in accordance with Section 8.11(a)) on or prior to the 25th day of such calendar
month (or, if earlier, on the fourth to last CFCCA-P Business Day of such month,
each such 25th day or earlier day, a Calculation Date”) an amount equal to
(I) the sum of (x) the Asset Pool Prepayment Amount in respect of the Payment
Date occurring on the last Business Day of the preceding month plus (y) interest
on all Term Loans payable on such next Payment Date or, if greater, (II) the sum
of (x) 75% of the FC Percentage in respect of each such PFAL Portfolio Entity of
all Collections of each Asset Pool owned by such PFAL Portfolio Entity and of
all amounts received by such REO PFAL Affiliate during the period from the
second preceding Calculation Date to the preceding Calculation Date and (y) the
amount calculated pursuant to clause (II) of the definition of “Asset Pool
Prepayment Amount” and (ii) cause FC Commercial to pay to Borrower, upon
receipt, each such Dividend received by FC Commercial under clause (i) above by
prepaying the FC Commercial (PFAL) Pledged Note and, if no amount then remains
outstanding thereunder, by prepaying any other outstanding Pledged Note from FC
Commercial to Borrower and distributing any remaining portion of such Dividend
as a Dividend (in accordance with Section 8.11(a)) to the Borrower.

     (v) Section 8.34 of the Loan Agreement is hereby amended by (x) adding the
following at the end of clause (i) of paragraph (a) thereof:

          provided, that a PFAL Portfolio Entity doing business outside the
United States may own the type of assets an REO Affiliate would own (if it had
an REO Affiliate of which it were the REO Owner ).

and (y) deleting clause (ii) of paragraph (a) thereof and substituting, in lieu
thereof, the following:

13



--------------------------------------------------------------------------------



 



          (ii) each REO-PFAL Affiliate shall be formed in respect of a specific
REO Owner and shall not hold assets other than from such REO Owner.

     (w) Section 9.12 of the Loan Agreement is hereby amended by adding a new
clause (c) thereof as follows:

          (c) If for the purpose of obtaining judgment in any court it is
necessary to convert a sum due from the Borrower in the currency expressed to be
payable herein (the “specified currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase the specified currency with other such
currency at the Agent’s New York branch on the Business Day that is on or
immediately following the day on which final judgment is given. The obligations
of the Borrower in respect of any sum due to any Lender or the Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Agent, as the case may be, of any sum adjudged to
be so due in such other currency such Lender or the Agent as the case may be,
may in accordance with normal banking procedures purchase the specified currency
with such other currency. If the amount of the specified currency so purchased
is less than the sum originally due to such Lender or the Agent, as the case may
be, in the specified currency, the Borrower agrees, to the fullest extent it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Lender or the Agent, as the case may be, against
such loss, and if the amount of the specified currency so purchased exceeds the
sum originally due to any Lender or the Agent, as the case may be, in the
specified currency, such Lender or the Agent, as the case may be, agrees to
remit such excess to the appropriate Borrower.

     (x) All references to “Eurodollar” in the Loan Agreement shall be hereby
amended by deleting such word and substituting, in lieu thereof, “Eurocurrency.”

     (y) The provisions of Sections 6(b) and 6(e) of Amendment No. 3 and Consent
No. 4 to this Agreement shall no longer be applicable, and the Lenders hereby
waive any prior failure of the Borrower to comply with the terms and conditions
of such Sections 6(b) and 6(e).

     4. Representations, Warranties, Covenants and Agreements. To induce the
Lenders and the Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Agent and the Lenders (which representations and
warranties are made as of the date hereof and as of the Amendment Closing Date)
and covenants and agrees for the benefit of the Agent and the Lenders (which
representations, warranties, covenants and agreements are in furtherance and not
in limitation of the provisions of the Loan Agreement and the other Loan
Documents and shall survive the execution, delivery and effectiveness of this
Amendment), as follows:

               (a) The execution and delivery by the Borrower and each other
Loan Party and other Person (other than the Agent or any Lender) executing and
delivering any agreement, acknowledgement or other instrument pursuant hereto
(in each case, to the extent such Person is a party thereto) of this Amendment,
the Confirming Consent dated as of the date hereof and all other agreements,
acknowledgements and instruments being delivered pursuant hereto and each such

14



--------------------------------------------------------------------------------



 



Person’s performance of this Amendment, such Confirming Consent, the Loan
Agreement as amended by this Amendment, and the other agreements,
acknowledgements and instruments being delivered pursuant hereto and the
consummation of the transactions contemplated under this Amendment and the use
of proceeds of all Loans have been duly authorized by all necessary limited
liability company, corporate, partnership, member, stockholder and partner
action and none of such execution, delivery, performance or consummation shall,
by lapse of time, the giving of notice or otherwise, constitute a violation of
any Legal Requirement or a breach of any provision contained in the Charter
Documents of Borrower or any other Loan Party or other such Person or contained
in any agreement, instrument or document to which Borrower, any such other Loan
Party or other Person is now or hereafter a party or by which Borrower, any such
other Loan Party or other Person or any of the assets of Borrower, any such
other Loan Party or other Person is or may become bound.

               (b) This Amendment, the Loan Agreement as amended by this
Amendment, the Confirming Consents delivered in connection herewith and all
other instruments, acknowledgements and agreements delivered or required to be
delivered pursuant hereto are and when delivered will be the legal, valid and
binding obligations of the Loan Parties and other Persons party thereto,
enforceable in accordance with their respective terms subject, as to
enforceability, to applicable bankruptcy, insolvency, reorganization and similar
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

               (c) Each of the Security Documents and each Guaranty secures or
guarantees, as the case may be, all Loans and other obligations to the Lenders
under the Loan Documents, whether such Loans were or are made or such
obligations incurred before, on or after the Amendment Closing Date. No
amendment needs to be made to any of the Security Documents or Guaranties, nor
does any action need to be taken, to effectuate the provisions of the preceding
sentence.

               (d) The priority of all Liens in favor of the Agent and the
Lenders under the Security Documents (whether in respect of Loans made or
obligations incurred before, on or after the Amendment Closing Date) shall be
the same as the priority of all Liens immediately prior to the Amendment Closing
Date with respect to Loans and obligations outstanding immediately prior to the
Amendment Closing Date.

               (e) No Material Adverse Change has occurred since September 30,
2003.

               If any of the foregoing representations or warranties or any
other representation or warranty set forth in this Amendment is breached or
proves to be untrue in any material respect, the same shall constitute an Event
of Default as fully as if the same were listed as an Event of Default in Section
9.2 of the Loan Agreement.

     5. Certain Actions. The Borrower hereby covenants and agrees for the
benefit of the Agent and the Lenders (which covenants and agreements are in
furtherance and not in limitation of the provisions of the Loan Agreement and
the other Loan Documents and shall survive the execution, delivery and
effectiveness of this Amendment) that the Borrower shall deliver or caused to be
delivered by no later than fifteen (15) days following the Amendment Closing
Date (such fifteen (15) day period, the “Grace Period”) all security documents,
closing documents and other

15



--------------------------------------------------------------------------------



 



open items required to be delivered pursuant to Amendment No. 3 and Consent
No. 4 (“Amendment No. 3”) dated as of May 2, 2003 to the Loan Agreement. In the
event that any of the aforementioned security documents, closing documents or
other open items are not so delivered within the Grace Period, each Loan
outstanding under the Loan Agreement which Loan was made in connection with
Amendment No. 3 (including the PRL Term Loans as such term is defined in
Amendment No. 3) shall accrue interest (beginning from the end of the Grace
Period through the date on which all of the missing items are delivered to the
Agent in form and substance satisfactory to the Agent) at a rate per annum equal
to the sum of (i) the rate of interest applicable to such Loan under the terms
of the Loan Agreement (including pursuant to Sections 3.1 and 3.3 of the Loan
Agreement), plus (ii) one percent (1%). Failure of the Borrower to provide all
of the missing items by June 30, 2004 shall constitute an immediate Event of
Default under Section 9 of the Loan Agreement.

     6. Effectiveness. This Amendment shall become effective as of the date
hereof when each of the following conditions has been fulfilled to the
satisfaction of the Agent (or waived by the Agent in its sole discretion). The
first date on which all of the following conditions have been so satisfied (or
so waived) is herein referred to as the “Amendment Closing Date”. If the
Amendment Closing Date shall not have occurred by the close of business (New
York time) on April 30, 2004 (or such later date as may be specified by the
Agent in writing), this Amendment shall be deemed rescinded, null and void:

               (a) The Borrower, the Lenders and the Agent shall have executed a
copy hereof, and each Loan Party listed as a signatory thereto shall have
executed a consent in the form of the Confirming Consent attached to this
Amendment, and delivered each of the foregoing to the Agent at 565 Fifth Avenue,
New York, New York 10017 (Attention: Loans Administration);

               (b) The Borrower shall have paid a fee to the Agent on the
Amendment Closing Date in the amount of twenty-five thousand dollars ($25,000)
and shall have paid a fee to BoS (USA) Inc. on the Amendment Closing Date in the
amount of one hundred thousand dollars ($100,000).

               (c) On the Amendment Closing Date, both before and after giving
effect to the transactions contemplated by this Amendment to be effective on the
Amendment Closing Date, (i) each representation and warranty made herein is true
and correct in all material respects with the same effect as though such
representations and warranties have been made at and as of such time; and (ii)
no Material Adverse Change shall have occurred since September 30, 2003; and

               (d) The Borrower shall have delivered or caused to be delivered
such other agreements, instruments and documents as are reasonably requested by
the Agent.

All documents, agreements, certificates, financial statements, legal opinions,
and other papers required to be delivered by this Section 5 shall be in form and
substance satisfactory to the Agent.

     7. Release. The Borrower does hereby remise, release and forever discharge
the Agent, Collateral Agent and the Lenders and each of their respective
affiliates, successors, officers, directors, employees, counsel and agents, past
and present, and each of them, of and from any and all manner of actions, and
causes of action, suits, debts, dues, bonds, covenants, judgments, claims

16



--------------------------------------------------------------------------------



 



and demands whatsoever in law or in equity, which against the Agent, the
Collateral Agent, the Lenders or any of their respective affiliates, successors,
officers, directors, employees, counsel or agents, or any one or more of them,
the Borrower ever had, now has, or hereafter can, shall or may have for or by
reason of any cause, matter or thing that occurred or did not occur on or prior
to the Effective Date or the Amendment Closing Date with respect to or in any
way relating to the Loan Agreement, this Amendment or any Security Document or
other Loan Document or any proposed amendment or waiver of the Loan Agreement,
the Amendment or any Security Document or other Loan Document except, in the
case of the Agent, the Collateral Agent, any Lender or other Person, for the
willful misconduct (if any) or gross negligence (if any) of the Agent, the
Collateral Agent, any Lender or other such Person (as the case may be). By
execution of a Confirming Consent relating to this Amendment attached hereto,
each Loan Party signatory thereto acknowledges and consents to the foregoing and
itself remises, releases and forever discharges the Agent, the Collateral Agent,
the Lenders and each of their respective affiliates, successors, officers,
directors, employees, counsel and agents, past and present, and each of them,
from any and all such actions and all manner of actions, causes of action,
suits, debts, dues, bonds, covenants, judgments, claims and demands whatsoever
in law or equity ,which against the Agent, the Collateral Agent, the Lenders or
any of their respective affiliates, successors, officers, directors, employees,
counsel or agents, or any one or more of them such Loan Party ever had, now has,
or hereafter can, shall or may have for or by reason of any cause, matter or
thing that occurred or did not occur on or prior to the Effective Date or the
Amendment Closing Date with respect to or in any way relating to the Loan
Agreement, this Amendment or any Security Document or other Loan Document or any
proposed amendment or waiver of the Loan Agreement, the Amendment or any
Security Document or other Loan Document except, in the case of the Agent, the
Collateral Agent, any Lender or other Person, for the willful misconduct (if
any) or gross negligence (if any) of the Agent, the Collateral Agent, any Lender
or other such Person (as the case may be).

     8. Limited Nature of Amendments. The amendments, consents and waivers (if
any) set forth herein are limited precisely as written and shall not be deemed
to (a) be a consent to any waiver of, or modification of, any other term or
condition of the Loan Agreement or any of the other Loan Documents or (b)
prejudice any right or rights which the Agent, the Collateral Agent or the
Lenders may now have or may have in the future under or in connection with the
Loan Agreement or any of the other Loan Documents. Except as expressly amended
hereby or consented to herein, the terms and provisions of the Loan Agreement
and all other Loan Documents remain in full force and effect.

     9. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CHOICE OF LAW DOCTRINE
THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

     10. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED HEREBY
AND THEREBY AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

17



--------------------------------------------------------------------------------



 



         THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

     11. Counterparts. This Amendment may be executed in any number of
counterparts by the different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all the
counterparts shall together constitute one and the same instrument. Telecopied
signatures hereto shall be of the same force and effect as an original of a
manually signed copy.

     12. Headings. The descriptive headings of the various provisions of this
Amendment are for convenience of reference only and shall not be deemed to
affect the meaning or construction of any of the provisions hereof.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first shown.

              BANK OF SCOTLAND, acting through its New York     branch, as Agent
and as a Lender
 
       

  By  

--------------------------------------------------------------------------------


      Name:

      Title:
 
       

  FIRSTCITY FINANCIAL CORPORATION
 
       

  By    

     

--------------------------------------------------------------------------------


      Name:

      Title:

19



--------------------------------------------------------------------------------



 



CONFIRMING CONSENT

     Reference is hereby made to Amendment No. 5 dated as of March 31, 2004 (the
“Amendment Agreement”) to the Term Loan and Revolving Credit Agreement (the
“Loan Agreement”) dated as of December 12, 2002 (the Loan Agreement as amended
to date and as amended from time to time hereafter, the “Amended Loan
Agreement”).

     Each of the undersigned, for itself, hereby consents to the terms and
provisions of the Amendment Agreement and to the transactions contemplated
thereby and confirms and acknowledges that:

          (a) each pledge agreement, guarantee, security agreement,
subordination agreement, collateral assignment agreement or other Loan Document
entered into by it in connection with the Loan Agreement remains in full force
and effect with respect to the Amended Loan Agreement and the obligations of the
Borrower thereunder and under the other Loan Documents after giving effect to
the Amendment Agreement and any transaction contemplated thereby as fully as it
applied to the Loan Agreement (as amended up to the time immediately date prior
to the Amendment Closing Date) and the obligations of the Borrower thereunder
and under the other Loan Documents immediately prior to the Amendment Closing
Date or the occurrence of any transaction contemplated by the Amendment
Agreement; and

          (b) its consent and acknowledgement hereunder is not required under
the terms of any such pledge agreement, guarantee, security agreement,
subordination agreement, collateral assignment agreement or other Loan Document
previously entered into by it and that any failure to obtain its consent or
acknowledgment to any subsequent amendment to the Loan Agreement or Amended Loan
Agreement or any of the other Loan Documents will not affect the validity of its
obligations under such pledge agreement, guarantee, security agreement,
subordination agreement, collateral assignment agreement or other Loan Document,
and that this consent and acknowledgement is being delivered for purposes of
form only.

     This consent may be executed in any number of counterparts by the parties
hereto on separate counterparts.

     THIS CONSENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES HERETO WITH RESPECT TO THE MATTERS COVERED HEREBY AND THEREBY
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

     THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

20



--------------------------------------------------------------------------------



 



     Terms used herein and not otherwise defined have the same meanings as in
the Amendment Agreement. This Consent is dated as of March 31, 2004.

                      FC CAPITAL CORP.   FIRSTCITY COMMERCIAL CORPORATION
 
                   
By
          By            

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


      Name:           Name:

      Title:           Title:
 
                    FIRSTCITY CONSUMER LENDING CORPORATION   FIRSTCITY HOLDINGS
CORPORATION
 
                   
By
          By            

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


      Name:           Name:

      Title:           Title:
 
                    FIRSTCITY INTERNATIONAL CORPORATION   FIRSTCITY MEXICO, INC.
 
                   
By
          By            

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


      Name:           Name:

      Title:           Title:
 
                    FIRSTCITY SERVICING CORPORATION   FIRSTCITY FUNDING L.P.
 
                   
By
          By            

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


      Name:           Name:

      Title:           Title:
 
                    FIRSTCITY HOLDINGS CORPORATION OF MINNESOTA   FIRSTCITY
EUROPE CORPORATION
 
                   
By
          By            

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


      Name:           Name:

      Title:           Title:

Signature Page to Confirming Consent

21



--------------------------------------------------------------------------------



 



EXHIBIT A

Schedule 2.1

                              Term Loan                 Revolving Credit Lender

--------------------------------------------------------------------------------

  Commitment*

--------------------------------------------------------------------------------

  Eurosublimit*

--------------------------------------------------------------------------------

  Commitments**

--------------------------------------------------------------------------------

Bank of Scotland acting through its New York branch
  $ 45,000,000             ***   $ 5,000,000  
 
   

--------------------------------------------------------------------------------

                   

--------------------------------------------------------------------------------

   
Total
  $ 45,000,000                 $ 5,000,000  

* Subject to reduction pursuant to Sections 2.8(b) and 9.

**Subject to reduction pursuant to Sections 2.8(a) and 9.

***Eurosublimit not to exceed the amount of Euros of which the Dollar Equivalent
is $22.5 million.

22



--------------------------------------------------------------------------------



 



SCHEDULE I

Additional PFAL Portfolio Entities